DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Chen et al. (US 2013/0125904).
Claim 1. Williams discloses an oral tobacco pouch product 10 which includes a pouch wrapper 12 comprising an outer web 20 that is formed of a permeable or semi-permeable material, such that saliva can pass through the outer web 20 to the interior of the pouch product 10, and the flavors and juices from the filling material contained within the interior of the pouch product 10 can be drawn out of the pouch during use ([0024]; Figures 1-4). A longitudinal integrated fin and lap seal 70 (vertical seal) can be formed along edges of the pouch wrapper 12 to contain the filling material ([0028]; [0042]; Figure 1). The pouch is formed by folding a ribbon of web 20 into a tube and sealing an end portion of the tube to form a first transverse seam (bottom seal). A measured amount of pouch filling material is fed into the closed-off tube to create a filled portion of the tube, and the tube is sealed to form a second transverse seal (top seal) and sever the filled and sealed portion of the tube to repetitively form individual pouches 10 ([0047]; Figures 7 and 8). The filling material (granular contents) comprises tobacco material, preferably a moist smokeless tobacco. In addition to or in lieu of tobacco material, the filling material may include non-tobacco botanical material selected from the group consisting of vegetable fibers, tea, herbs, spices, coffee, fruits and combinations thereof ([0004]). Exemplary tobacco materials can be made of cut or ground tobacco and can include flavorants, additives and/or humectants ([0031]). The tobacco material may be provided in any suitable form, including shreds and/or particles of tobacco lamina, processed tobacco materials, such as volume expanded or puffed tobacco, or ground tobacco ([0032]).  
Williams teaches that the flavors and juices from the filling material contained within the interior of the pouch product 10 can be drawn out of the pouch during use, but does not explicitly disclose that the filling material (granular contents) comprising tobacco material are dissolvable. However, powdered tobacco compositions which are dissolvable are known in the art as evidenced by Chen et al. 
Chen et al. discloses a smokeless tobacco composition configured for insertion into the mouth of a user, the smokeless tobacco composition including tobacco material and pectin as a binder component (Abstract). The composition may be dissolvable, meaning that they have aqueous-soluble components that interact with moisture in the oral cavity and enter into solution, thereby causing gradual consumption of the product. According to one aspect, the dissolvable smokeless tobacco product is capable of lasting in the user's mouth for a given period of time until it completely dissolves ([0067]). The tobacco material is typically used in a form that can be described as particulate (i.e., shredded, ground, granulated, or powder form) ([0022]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date that the tobacco material of Williams is made to be dissolvable, such that the dissolution rate of the tobacco product can be tailored to deliver active components over a specific time period, such as less than about 1 minute up to about 60 minutes, as taught by Chen et al. ([0067]). 
Claim 2. Modified Williams discloses that the longitudinal seal 70 (vertical seal) is a fin seal and thus does not form part of the interior surface of the pouch cavity (Williams [0042]; Figures 1 and 4).
Claim 3. Modified Williams discloses that the pouch is formed from a single piece of web 20 which is folded about the feed tube 85 to form a pouch (Williams [0042]; Figure 7).
Claims 4, 5, and 6. Modified Williams discloses that the oral tobacco pouch product 10 is 10 mm to about 20 mm in width, about 20 mm to about 40 mm in length, and about 5 mm to about 20 mm thick (Williams [0038]).
Claim 7. Modified Williams discloses that the oral tobacco pouch product 10 is 10 mm to about 20 mm in width, about 20 mm to about 40 mm in length, and about 5 mm to about 20 mm thick (Williams [0038]). While Williams teaches a width and length smaller than the length and width ranges claimed, it would have been obvious to one of ordinary skill in the art at the time of filing that the dimensions of the pouch may differ as long as the pouch is still capable of fitting inside the mouth between a user’s cheek and gum. Furthermore, it has been held that changes in relative dimensions of a device do not patentably distinguish an invention from prior art when the device having the claimed relative dimensions would not perform differently than the prior art device (MPEP §2144.04(IV)(A)).
Claim 26. Modified Williams discloses that the pouch contains tobacco material (water-soluble granular contents) which may be provided in any suitable form, including shreds and/or particles of tobacco lamina, processed tobacco materials, such as volume expanded or puffed tobacco, or ground tobacco (powdered) (Williams [0032]).  


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Chen et al. (US 2013/0125904) and Onno (CA 2701869).
Claim 27. Williams in view of Chen et al. discloses the oral sachet of claim 1 but does not explicitly disclose that the granular contents have a maximum particle size of around 6730 microns.
Onno discloses a moist smokeless tobacco composition. “Snuff” is used to describe a product comprising cured tobacco which has been dried and ground to have a particle size between 0.1-10mm. Commonly the average particle size of tobacco used in moist snuff is below 10mm, suitably below 5mm (Page 2, line 32 – Page 3, line 4; Page 4, lines 1-13).
Onno teaches that moist snuff is commonly prepared by sorting ground tobacco into small, medium, and large particle fractions. The desired ratios of particle sizes and tobacco fractions are selected depending on the desired flavor, nicotine delivery, and other characteristics (Page 4, lines 1-14). It would have been obvious to one of ordinary skill in the art before the effective filing date that the granular contents are selected to have a particle size between 0.1-10mm depending on the desired flavor, nicotine delivery, and other characteristics as taught by Onno (Page 4, lines 1-14). Since the range “0.1-10 mm” overlaps the claimed range having “a maximum particle size of around 6730 microns” (6730 microns = 6.73 mm), a prima facie case of obviousness exists (MPEP 2144.05(I)).


Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Chen et al. (US 2013/0125904) and Kawata et al. (US 2014/0020692).
Claim 28. Williams in view of Chen et al. discloses the oral sachet of claim 1 but does not explicitly disclose that the granular contents have a maximum particle size in a range of 37 to 6730 microns. 
Kawata et al. discloses an oral tobacco raw material wherein the tobacco particles include particles obtained by crushing laminas and stems, respectively, which are obtained by subjecting tobacco leaves to processing such as severing. As their particle sizes, the lamina is preferably one that has passed through a 1.2 mm mesh, more preferably one that has passed through a 1.0 mm mesh. On the other hand, in the stems, the particle size is preferably one that has passed through a 0.8 mm mesh, more preferably one that has passed through a 0.6 mm mesh (wherein particles that pass through a 0.6 mm mesh have a maximum particle size of 600 microns) (Abstract; [0049]).
Kawata et al. discloses that with particles having a small particle size, rather than particles having a large particle size, the fitness in a mouth is good and the feeling of use is improved during the use of oral tobacco including the particles disclosed ([0050]). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date that the granular contents have a maximum particle size of 600 microns for improved mouth feel as taught by Kawata et al.
Claims 29, 30, and 31. Williams in view of Chen et al. discloses the oral sachet of claim 1 but does not explicitly disclose that the granular contents have a maximum particle between around 117 microns and 595 microns, between around 210 microns and 500 microns, or between around 250 microns and 400 microns.
Kawata et al. discloses an oral tobacco raw material wherein the tobacco particles include particles obtained by crushing laminas and stems, respectively, which are obtained by subjecting tobacco leaves to processing such as severing. As their particle sizes, the lamina is preferably one that has passed through a 1.2 mm mesh, more preferably one that has passed through a 1.0 mm mesh. On the other hand, in the stems, the particle size is preferably one that has passed through a 0.8 mm mesh, more preferably one that has passed through a 0.6 mm mesh (wherein particles that pass through a 0.6 mm mesh have a maximum particle size of 600 microns) (Abstract; [0049]).
Kawata et al. discloses that with particles having a small particle size, rather than particles having a large particle size, the fitness in a mouth is good and the feeling of use is improved during the use of oral tobacco including the particles disclosed ([0050]). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date that the granular contents have a particle size of less than 600 microns for improved mouth feel as taught by Kawata et al. Since the range “less than 600 microns” overlaps the claimed ranges of “between around 117 microns and 595 microns”, “between around 210 microns and 500 microns”, or “between around 250 microns and 400 microns”, a prima facie case of obviousness exists (MPEP 2144.05(I)).


Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. Applicant argues that Chen does not disclose or suggest that only the granular contents are dissolvable through the permeable paper, but rather teaches “a pill, pellet, tablet, coin, bead, ovoid, obolid, cube, film, flake, stick, foam, or gel” that is entirely dissolvable. Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection of claim 1 states that it would have been obvious to one of ordinary skill in the art to replace the tobacco material of Williams with a dissolvable smokeless tobacco composition as disclosed by Chen, resulting in a dissolvable smokeless tobacco composition within a tobacco pouch product (the dissolvable smokeless tobacco composition being dissolvable through the tobacco pouch).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747